Case 3:20-cr-00257-L Document 1 Filed 05/15/20   Page 1 of 5 PageID 1



                                                          FILED
                                                         May 15, 2020
                                                       KAREN MITCHELL
                                                     CLERK, U.S. DISTRICT
                                                           COURT
Case 3:20-cr-00257-L Document 1 Filed 05/15/20   Page 2 of 5 PageID 2
Case 3:20-cr-00257-L Document 1 Filed 05/15/20   Page 3 of 5 PageID 3
Case 3:20-cr-00257-L Document 1 Filed 05/15/20   Page 4 of 5 PageID 4
Case 3:20-cr-00257-L Document 1 Filed 05/15/20   Page 5 of 5 PageID 5
